In two related tax certiorari proceedings pursuant to Real Property Tax Law article 7, the appeal is from an order of the Supreme Court, Westchester County (Palella, J.), dated May 3, 1995, which denied the appellants’ motion to dismiss the petitions for failure to properly serve the Notes of Issue.
Ordered that the order is affirmed, without costs or disbursements.
The record clearly indicates that on April 29, 1993, the petitioner filed two Notes of Issue pertaining to its 1989 and 1990 tax certiorari petitions. Although copies of the two Notes of Issue were not received by the Town Attorney because they were mailed by the petitioner to an erroneous address, this does not mandate dismissal pursuant to RPTL 718. Since both of the subject Notes of Issue were filed within four years of the commencement of the proceedings and, accordingly, the proceedings were not abandoned, the Supreme Court properly denied the appellants’ motion to dismiss. Miller, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.